DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8-9,12-14,21-22,25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUAWEI ET AL: "BWP operation for V2X sidelink", 3GPP DRAFT from IDS
Regarding claims 1,25  "BWP operation for V2X sidelink" teaches a method  and an apparatus for wireless communication by a base station, comprising: determining a first configuration for sidelink (SL) communication by a user-equipment (UE); (Fig. 1 and Sec. 2.1 "configuration signaling for SL BWP is separate from the Uu BWP configuration signaling") determining a second configuration for uplink (UL) or downlink (DL) communication by the UE, the first configuration and the second configuration being determined to allow the UL or DL communication to overlap in time domain with the SL communication on same or different carriers based on one or more conditions; ( Sec. 2.1 "UE is not expected to use different numerologies in the configured SL BWP and active UL BWP in the same carrier at a given time [1]. This simplifies the possibility to transmit simultaneously on an UL BWP and SL BWP.Allowing simultaneous transmission on UL BWP and SL BWP leads to shorter delay" ... "It is easy to implement simultaneous UL/SL BWP transmission in the UE. The gNB can configure the UL BWP and SL BWP to ensure that the UL BWP and resource pool(s) are within the UE’s RF bandwidth’ ... "Proposal 1: Simultaneous transmission on UL BWP and SL BWP in a carrier is supported for a UE when the same numerology is used for both BWPs" (hence, the overlapping in time between Uu communication and SL communication is configured/enabled under the condition that the same numerology, comprising SCS and CP length, is used for both Uu and SL) )
and transmitting the first configuration and the second configuration to the UE(Sec.2.1, the configuration signaling for SL BWP is separate from the Uu BWP configuration signaling, and that the UE is not expected to use different numerologies in the configured SL BWP and active UL BWP in the same carrier at a given time)

Regarding claims 12 and 26, a method and an apparatus for wireless communication by a user-equipment (UE),comprising:receive a first configuration for sidelink (SL) communication by the UE; (Fig. 1 and Sec. 2.1 "configuration signaling for SL BWP is separate from the Uu BWP configuration signaling",Sec.2.1, the configuration signaling for SL BWP is separate from the Uu BWP configuration signaling, and that the UE is not expected to use different numerologies in the configured SL BWP and active UL BWP in the same carrier at a given time)
receive a second configuration for uplink (UL) or downlink (DL)communication by the UE; (Fig. 1 and Sec. 2.1 "configuration signaling for SL BWP is separate from the Uu BWP configuration signaling",Sec.2.1, the configuration signaling for SL BWP is separate from the Uu BWP configuration signaling, and that the UE is not expected to use different numerologies in the configured SL BWP and active UL BWP in the same carrier at a given time)
determine whether the first configuration and the second configuration allow the UL or DL communication to overlap in time domain with the SL communication on same or different carriers based on one or more conditions; ( Sec. 2.1 "UE is not expected to use different numerologies in the configured SL BWP and active UL BWP in the same carrier at a given time [1]. This simplifies the possibility to transmit simultaneously on an UL BWP and SL BWP.Allowing simultaneous transmission on UL BWP and SL BWP leads to shorter delay" ... "It is easy to implement simultaneous UL/SL BWP transmission in the UE. The gNB can configure the UL BWP and SL BWP to ensure that the UL BWP and resource pool(s) are within the UE’s RF bandwidth’ ... "Proposal 1: Simultaneous transmission on UL BWP and SL BWP in a carrier is supported for a UE when the same numerology is used for both BWPs" (hence, the overlapping in time between Uu communication and SL communication is configured/enabled under the condition that the same numerology, comprising SCS and CP length, is used for both Uu and SL) ) and communicate signaling for at least one of the SL communication or the UL or DL communication based on the determination (Sec.2.1, the configuration signaling for SL BWP is separate from the Uu BWP configuration signaling, and that the UE is not expected to use different numerologies in the configured SL BWP and active UL BWP in the same carrier at a given time).
Regarding claims 2,13 "BWP operation for V2X sidelink" teaches wherein, if bandwidth parts (BWPs) for the UL or DL communication and the SL communication are on the same carrier, the first configuration and the second configuration are determined based on the one or more conditions that the same sub-carrier spacing (SCS) is to be used for the UL or DL communication as the SL communication(Sec.2.1, the configuration signaling for SL BWP is separate from the Uu BWP configuration signaling, and that the UE is not expected to use different numerologies in the configured SL BWP and active UL BWP in the same carrier at a given time).
Regarding claim 3, "BWP operation for V2X sidelink" teaches wherein the one or more conditions include the same SCS is to be used for the UL or DL communication as the SL communication if the UL or DL communication comprises DL reception by the UE and the SL communication comprises SL reception by the UE(Sec.2.1, the configuration signaling for SL BWP is separate from the Uu BWP configuration signaling, and that the UE is not expected to use different numerologies in the configured SL BWP and active UL BWP in the same carrier at a given time).
Regarding claims 8,21 "BWP operation for V2X sidelink" teaches wherein: if the UL or DL communication and the SL communication are on the different carriers, the one or more conditions include using the same sub-carrier spacing (SCS) for the UL or DL communication as the SL communication; (sec. 2.2.1, For a dedicated NR sidelink carrier, UE can transmit UL and SL in different carriers at the same time,similar to LTE. The power control scheme in LTE for simultaneous transmission in dedicated sidelink carrier is that the UE can drop transmission, or adjust the transmission power, of UL or SL according to the PPPP values, such that the maximum transmission power is not exceeded, with power guaranteed for high-priority UL transmissions. It can be a baseline solution reused in NR V2X dedicated carriers) and the first configuration and the second configuration are determined based on the one or more conditions if: the UL or DL communication comprises DL reception by the UE; and the SL communication comprises SL reception by the UE(Sec.2.1, the configuration signaling for SL BWP is separate from the Uu BWP configuration signaling, and that the UE is not expected to use different numerologies in the configured SL BWP and active UL BWP in the same carrier at a given time).
Regarding claims 9,22 "BWP operation for V2X sidelink" teaches wherein if the UL or DL communication and the SL communication are on the different carriers and the different carriers are inter-band, the one or more conditions include component carriers (CCs) for the UL or DL communication and the SL communication being separated by a frequency band(sec. 2.2.1, For a dedicated NR sidelink carrier, UE can transmit UL and SL in different carriers at the same time,similar to LTE. The power control scheme in LTE for simultaneous transmission in dedicated sidelink carrier is that the UE can drop transmission, or adjust the transmission power, of UL or SL according to the PPPP values).
Regarding claim 13, "BWP operation for V2X sidelink" teaches determining whether to forgo the SL communication or the UL or DL communication if the first configuration and the
second configuration do not allow the UL or DL communication to overlap in the time
domain with the SL communication(sec. 2.2.1, For a dedicated NR sidelink carrier, UE can transmit UL and SL in different carriers at the same time,similar to LTE. The power control scheme in LTE for simultaneous transmission in dedicated sidelink carrier is that the UE can drop transmission, or adjust the transmission power, of UL or SL according to the PPPP values).
Regarding claim 14, "BWP operation for V2X sidelink" teaches the determining of whether to forgo one of the SL communication and the UL or DL communication is based on a priority associated with each of the SL communication and the UL or DL communication(sec. 2.2.1, For a dedicated NR sidelink carrier, UE can transmit UL and SL in different carriers at the same time,similar to LTE. The power control scheme in LTE for simultaneous transmission in dedicated sidelink carrier is that the UE can drop transmission, or adjust the transmission power, of UL or SL according to the PPPP values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL: "BWP operation for V2X sidelink", 3GPP DRAFT from IDS in view of HUAWEI ET AL: "On relationship between SL BWP and Uu BWP", 3GPP DRAFT from IDS
Regarding claims 4,15 "BWP operation for V2X sidelink" does not explicitly teach wherein, if BWPs for the UL or DL communication and the SL communication are on the same carrier, the one or more conditions include: the UL or DL communication and the SL communication have the same waveform; the BWP for the SL communication is within a BWP for the UL or DL communication; or any combination thereof 
However, "On relationship between SL BWP and Uu BWP" teaches wherein, if BWPs for the UL or DL communication and the SL communication are on the same carrier, the one or more conditions include: the UL or DL communication and the SL communication have the same waveform; the BWP for the SL communication is within a BWP for the UL or DL communication; or any combination thereof(sec.2.2., option 1-1, the RF is placed in the bandwidth of the UL BWP, and there is no RF switching between UL BWP and SL BWP. For simultaneous transmission of UL and SL, same numerology between UL BWP and SL BWP needs to be configured)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "BWP operation for V2X sidelink" include wherein, if BWPs for the UL or DL communication and the SL communication are on the same carrier, the one or more conditions include: the UL or DL communication and the SL communication have the same waveform; the BWP for the SL communication is within a BWP for the UL or DL communication; or any combination thereof, as suggested by "On relationship between SL BWP and Uu BWP". This modification would benefit the system to efficiently utilize the network resource. 
Regarding claims 5,16 the combination of "BWP operation for V2X sidelink" and "On relationship between SL BWP and Uu BWP" teaches wherein the first configuration and the second configuration are determined based on the one or more conditions if: the UL or DL communication comprises UL transmission by the UE; and the SL communication comprises SL transmission by the UE("On relationship between SL BWP and Uu BWP" , sec.2.2., option 1-1, the RF is placed in the bandwidth of the UL BWP, and there is no RF switching between UL BWP and SL BWP. For simultaneous transmission of UL and SL, same numerology between UL BWP and SL BWP needs to be configured).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL: "BWP operation for V2X sidelink", 3GPP DRAFT from IDS in view of OPPO: "Discussion on UL and SL prioritization for NR-V2X", 3GPP DRAFT from IDS
Regarding claims 6,19 "BWP operation for V2X sidelink" does not explicitly teach wherein, if BWPs for the UL or DL communication and the SL communication are on different carriers and the different carriers are intra-band, the one or more conditions include: transmit timing via cells associated with the SL communication and the UL or DL communication are within a maximum transmitted time difference (MTTD) threshold; the same sub-carrier spacing (SCS) is to be used for the UL or DL communication as the SL communication; the UL or DL communication and the SL communication have the same waveform; component carriers for the UL or DL communication and the SL communication are in the same timing advance group (TAG); component carriers for the UL or DL communication and the SL communication are contiguous: transmission powers for the UL or DL communication and the SL communication are within a threshold margin; an average power per physical resource block (PRB) for component carriers of the UL or DL communication and the SL communication are the same; or any combination thereof
However, "Discussion on UL and SL prioritization for NR-V2X" teaches wherein, if BWPs for the UL or DL communication and the SL communication are on different carriers and the different carriers are intra-band, the one or more conditions include: component carriers for the UL or DL communication and the SL communication are contiguous: transmission powers for the UL or DL communication and the SL communication are within a threshold margin; an average power per physical resource block (PRB) for component carriers of the UL or DL communication and the SL communication are the same; or any combination thereof (Sec. 3 pg. 4 "For inter-band and intra-band FDM coexistence with dynamic power sharing, it is assumed that NR and LTE transmissions
are fully overlapped in the time domain ... Under these conditions, inter-band and intra-band FDM coexistence is feasible when SL transmissions from both RATs overlap", Sec. 4 "When LTE-UL and LTE-SL transmissions overlap in different carrier (e.g. UL on 2GHz, SL on 5.9GHz), dynamic power adjustment (hence implying that tx powers are within a threshold margin) was used (assuming separate Tx chains were used) ... Discussion on Q2: For the second question with cross-RAT UL and SL overlapping transmissions in different carriers and sharing Tx chains, from UE transmission standpoint there is no difference to the previous same-RAT UL and SL overlapping transmissions in different carriers and sharing Tx chains")
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "BWP operation for V2X sidelink" include wherein, if BWPs for the UL or DL communication and the SL communication are on different carriers and the different carriers are intra-band, the one or more conditions include: component carriers for the UL or DL communication and the SL communication are contiguous: transmission powers for the UL or DL communication and the SL communication are within a threshold margin; an average power per physical resource block (PRB) for component carriers of the UL or DL communication and the SL communication are the same; or any combination thereof, as suggested by "Discussion on UL and SL prioritization for NR-V2X." This modification would benefit the system to reduce signal interference. 
Claim(s) 7,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  HUAWEI ET AL: "BWP operation for V2X sidelink", 3GPP DRAFT from IDS in view of OPPO: "Discussion on UL and SL prioritization for NR-V2X", 3GPP DRAFT from IDS further in view of HUAWEI ET AL: "On relationship between SL BWP and Uu BWP", 3GPP DRAFT from IDS

Regarding claims 7,20 the combination of "BWP operation for V2X sidelink" and "Discussion on UL and SL prioritization for NR-V2X" does not explicitly teach  wherein the first configuration and the second configuration are determined based on the one or more conditions if: the UL or DL communication comprises UL transmission by the UE; and the SL communication comprises sidelink transmission by the UE
However, "On relationship between SL BWP and Uu BWP" teaches wherein the first configuration and the second configuration are determined based on the one or more conditions if: the UL or DL communication comprises UL transmission by the UE; and the SL communication comprises sidelink transmission by the UE(sec.2.2., option 1-1, the RF is placed in the bandwidth of the UL BWP, and there is no RF switching between UL BWP and SL BWP. For simultaneous transmission of UL and SL, same numerology between UL BWP and SL BWP needs to be configured)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "BWP operation for V2X sidelink" include wherein the first configuration and the second configuration are determined based on the one or more conditions if: the UL or DL communication comprises UL transmission by the UE; and the SL communication comprises sidelink transmission by the UE, as suggested by  "On relationship between SL BWP and Uu BWP." This modification would benefit the system to efficiently utilize the network resource.

Claim(s) 10-11,23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL: "BWP operation for V2X sidelink", 3GPP DRAFT from IDS in view of Huang to (WO2019/061195) from IDS
Regarding claims 10,23 "BWP operation for V2X sidelink" does not explicitly teach further comprising receiving an indication of a capability of the UE with respect to the UL or DL communication overlapping in the time domain with the SL communication, wherein the first configuration and the second configuration are further determined based on the capability of the UE, the capability being specific to each of at least one of conditions: the SL communication being in a first frequency range (FR1) and the UL or DL communication being in a second frequency range (FR2); the SL communication being in the FR2 and the UL or DL communication being in the FR1; the SL communication being in the FR1 and the UL or DL communication being in the FR1; or any combination thereof.
However, Huang teaches receiving an indication of a capability of the UE with respect to the UL or DL communication overlapping in the time domain with the SL communication, wherein the first configuration and the second configuration are further determined based on the capability of the UE, the capability being specific to each of at least one of conditions:([0043] "the information transmitted from the UE2 104b to the UE1 104a comprises at least one of the following parameter values, including capability of UE2 104b for PC5-CA, number of CC, carrier frequencies that can be used for transmission/reception and number of receiving chains. In some embodiments, the capability of UE 104b for PC5-CA comprise at least one off a band combination for simultaneous SL reception, band combination for simultaneous Uu/sidelink reception")  and the SL communication being in the FR1 and the UL or DL communication being in the FR1; or any combination thereof ([0057] "the capabilities of the UE for PC5-CA contains at least a band combination for simultaneous SL transmission, band combination for simultaneous Uu/sidelink transmission, band combination for simultaneous SL reception, band combination for simultaneous Uu/sidelink reception in accordance with certain embodiments. In some embodiments, the frequency information indicates on which frequency the UE is requesting sidelink resource’)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "BWP operation for V2X sidelink" include receiving an indication of a capability of the UE with respect to the UL or DL communication overlapping in the time domain with the SL communication, wherein the first configuration and the second configuration are further determined based on the capability of the UE, the capability being specific to each of at least one of conditions: the SL communication being in the FR1 and the UL or DL communication being in the FR1; or any combination thereof, as suggested by  Huang. This modification would benefit the system to efficiently utilize the network resource.
Regarding claims 11,24 the combination of "BWP operation for V2X sidelink" and Huang teaches receiving an indication of a capability of the UE with respect to the UL or DL communication overlapping in the time domain with the SL communication, the capability being indicated separately for at least one of different bands, band combinations, the UL or DL communication and the SL communication being synchronous, the UL or DL communication and the SL communication being asynchronous, or any combination thereof( Huang ,[0043] "the information transmitted from the UE2 104b to the UE1 104a comprises at least one of the following parameter values, including capability of UE2 104b for PC5-CA, number of CC, carrier frequencies that can be used for transmission/reception and number of receiving chains. In some embodiments, the capability of UE 104b for PC5-CA comprise at least one off a band combination for simultaneous SL reception, band combination for simultaneous Uu/sidelink reception."[0057] "the capabilities of the UE for PC5-CA contains at least a band combination for simultaneous SL transmission, band combination for simultaneous Uu/sidelink transmission, band combination for simultaneous SL reception, band combination for simultaneous Uu/sidelink reception in accordance with certain embodiments. In some embodiments, the frequency information indicates on which frequency the UE is requesting sidelink resource’)  .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461